Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 1 of 39 PageID #: 1835
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                        Exhibit C
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 2 of 39 PageID #: 1836
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


  CELLULAR COMMUNICATIONS                          §
  EQUIPMENT LLC,                                   §
                                                   §
          Plaintiff,                               §             Case No. 2:20-CV-0078-JRG
                                                   §
  v.                                               §             JURY TRIAL DEMANDED
                                                   §
  HMD GLOBAL OY,                                   §
                                                   §
           Defendant.                              §


       ACACIA RESEARCH CORPORATION’S OBJECTIONS AND RESPONSES TO
       THIRD-PARTY SUBPOENA TO PRODUCE DOCUMENTS IN A CIVIL ACTION

         Third party Acacia Research Corporation (“ARC”) objects and responds to the subpoena

 to produce documents dated September 25, 2020 (the “Subpoena”) directed to ARC by counsel

 for HMD Global Oy (“Defendant”) in the above-captioned matter (the “Action”) and to each

 “Request” therein, as follows:

                                  PRELIMINARY STATEMENT

         ARC’s response is made solely for the purpose of this action, and ARC does not waive any

 appropriate objection, including, but not limited to, those based on competency, relevancy,

 materiality, attorney-client privilege, work-product, or admissibility, which would require the

 exclusion of any statement made herein if the statement were offered into evidence in Court. ARC

 reserves the right to interpose all objections relating to the matters contained in the Requests at

 any further proceeding. ARC makes no admissions of any nature, and no admissions may be

 implied by, or inferred from, these objections and responses.
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 3 of 39 PageID #: 1837
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



        The responses are made in good faith after diligent inquiry into the facts and information

 now known to ARC, as well as its present analysis of the case. However, ARC’s discovery and

 analysis is continuing and all documents that may be responsive to the Requests may not yet have

 been located and reviewed. Consequently, the following responses shall not be deemed to be an

 admission or representation that other documents responsive to the Requests do not exist. Without

 in any way undertaking an obligation to do so, ARC reserves the right to alter, supplement, amend

 or otherwise modify these responses in any way at any time in light of additional facts revealed

 through subsequent discovery and investigation. ARC also reserves the right to introduce into

 evidence during any proceeding in this action any documents discovered after its response to the

 Requests.

                                    GENERAL OBJECTIONS

        ARC asserts the following General Objections (the "General Objections") to the Subpoena,

 each of which is hereby incorporated by reference into the response to each individual Request

 below. From time to time, and for purpose of emphasis, ARC may restate one or more of the

 general objections as specific objections to individual Requests. Such restatement, or the failure to

 restate, should not be taken as a waiver of any general objection not restated.

        1.      ARC objects to the duplicative and burdensome nature of Defendant’s subpoenas.

 Defendant sent ARC two sets of identical subpoenas – one directed to “Acacia Research

 Corporation c/o Registered Agent Solutions Inc.” and one directed to “Acacia Research

 Corporation.” Defendant provides no justification for the undue burden caused by its duplicative

 subpoenas.

        2.      ARC objects on the ground that the Subpoena imposes undue burden and expense

 on ARC, which is only a third party to this litigation, including by requesting documents and
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 4 of 39 PageID #: 1838
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 information not at issue in the underlying litigation. By virtue of its third-party status, ARC is

 entitled to protection from significant expense related to its compliance. See, e.g., Watts v. SEC,

 482 F.3d 501, 509 (D.C. Cir. 2007) (“The Rule 45 undue burden standard requires district courts

 supervising discovery to be generally sensitive to the costs imposed on third parties"); see also

 Fed. R. Civ. P. 45(c)(l); Fed. R. Civ. P. 45, Advisory Committee Notes, 2006 Amendments.

        3.      ARC objects to the Definitions and Instructions in the Subpoena to the extent the

 defined terms “You,” “Your,” and/or “ARC” intentionally conflates ARC with “any other legal

 entities, whether foreign or domestic, that are owned, controlled by, or under common control with

 it, and all predecessors and successors in interest to such entities” when the Subpoena was directed

 to ARC alone. ARC will respond only with respect to ARC.

        4.      ARC objects to each request in the Subpoena to the extent it seeks information

 protected from discovery by the attorney-client privilege, the attorney work-product doctrine, the

 privilege afforded financial records, the right of privacy of any person or entity, the joint defense

 privilege, or any other applicable law, rule, privilege, or immunity, in that such material is not

 properly discoverable. The providing of any information by ARC in response to the Subpoena is

 not intended to be, and shall not be deemed to be, a waiver of any applicable privilege or immunity.

        5.      ARC objects to each request in the Subpoena to the extent it seeks to obtain

 information regarding materials not within ARC’s possession, custody or control, because it

 imposes an obligation on ARC that is not authorized by the Federal Rules of Civil Procedure and

 is objectionable on that ground.

        6.      ARC objects to each request in the Subpoena to the extent it is not relevant to any

 party’s claim or defense or proportional to the needs of the case.
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 5 of 39 PageID #: 1839
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



         7.      ARC objects to each request in the Subpoena to the extent it is inconsistent with or

 imposes duties and obligations beyond the requirements of the Federal Rules of Civil Procedure,

 the Local Rules of Eastern District of Texas, any Court orders, or any other applicable order or

 appropriate statute, law, rule, order, or procedure.

         8.      ARC objects to each request in the Subpoena to the extent it seeks information more

 appropriately discoverable through other discovery means, such as interrogatories or the

 production of documents.

         9.      ARC objects to each request in the Subpoena to the extent it seeks legal conclusion

 or rebuttal evidence.

         10.     ARC objects to each request in the Subpoena to the extent it seeks expert testimony.

         11.     ARC objects to each request in the Subpoena as overly broad, unduly burdensome,

 and harassing to the extent it seeks to elicit testimony about which ARC has little or no information

 that would be more appropriately sought from entities other than ARC, or that is otherwise outside

 of ARC’s possession, custody, or control.

         12.     ARC objects to each request in the Subpoena as overly broad, unduly burdensome,

 and irrelevant, to the extent it seeks to elicit information regarding unasserted claims of the patents-

 in-suit or products not at issue.

         13.     ARC objects to each request in the Subpoena to the extent the request is vague and

 ambiguous, or insufficiently precise or clear, so as to allow ARC reasonably to prepare documents

 responsive to the request.

         14.     ARC incorporates by reference its objections to all of Defendants’ other written

 discovery requests, including document requests and/or interrogatories, and ARC objects to each

 request in the Subpoena to the extent the request goes beyond the scope of documents or
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 6 of 39 PageID #: 1840
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 information ARC has agreed to produce or provide in response to any such written discovery

 requests, or to the extent the request is within the scope of ARC’s objections to such written

 discovery requests.

          15.    ARC objects to the requests in the Subpoena to the extent they are duplicative of

 other requests, or to the extent they seek information duplicative of information Defendant has

 already acquired or are able to acquire from sources other than ARC, and as such, are overly broad,

 unduly burdensome, and harassing.

          16.    ARC objects to the requests in the Subpoena to the extent they seek information

 that ARC is not permitted to disclose in accordance with confidentiality agreements or obligations

 with third parties.

          17.    ARC objects to each request in the Subpoena to the extent it seeks information that

 is already in Defendants’ possession or available in the public domain.

          18.    ARC objects to the Subpoena and the Requests therein to the extent they purport to

 require the production of documents and information related to technologies or products not at

 issue in the underlying case.

          19.    ARC objects to the Requests to the extent they seek disclosure of ARC’s trade

 secrets, proprietary knowledge, and/or confidential research, development, commercial, business,

 or other sensitive information.

          20.    ARC objects to the Subpoena and the Requests therein to the extent they seek

 ARC's unretained expert opinion. Fed. R. Civ. P. 45(c)(3)(B)(i)-(ii); see, e.g., Mattel, Inc. v.

 Walking Mt. Prods., 353 F.3d 792, 814 (9th Cir. 2003) (quoting Fed. R. Civ. P. 45 1991 amend.

 note).

          21.    ARC objects to the Requests to the extent they assume facts not in evidence.
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 7 of 39 PageID #: 1841
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



        22.       ARC objects to the Subpoena to the extent it seeks documents not related to U.S.

 Patent No. 7,218,923 (the “patent-in-suit”) or otherwise relevant to the parties’ claims and defenses

 in the Action.

        23.       ARC objects to the Subpoena to the extent it seeks documents related to Cellular

 Communications Equipment, LLC v. HMD Global Oy, Civ. A. No. 2:20-cv-00078-JRG (E.D.

 Tex.), to the extent they exist, that are in the possession, custody, and control of Plaintiff Cellular

 Communications Equipment, LLC (“CCE”). On information and belief, CCE has complied or is

 complying with discovery obligations to produce such documents in the underlying Action with

 respect to all non-privileged documents related to the patent-in-suit or otherwise relevant to the

 parties’ claims and defenses in the Action.

        24.       Any statement by ARC that it will respond to the Subpoena, or will otherwise

 provide documents in response to the Subpoena, does not constitute an admission by ARC that

 ARC agrees with any characterization, definition, or assumption contained in the Subpoena, or as

 to any issue whatsoever.

        25.       To the extent Defendants appropriately limit the scope of the requests for which it

 seeks documents, ARC will seek documents that are responsive to the requests in the Subpoena.

 ARC has responded and objected to Defendants’ Subpoena based upon their best, good faith

 understanding and interpretation of each request therein. Accordingly, if Defendants subsequently

 assert a different interpretation than that presently understood by ARC, or if other information

 becomes available to ARC, ARC reserves the right to supplement or amend these responses and

 objections.

        26.       ARC objects to the following definitions set forth in Defendant’s Notice:
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 8 of 39 PageID #: 1842
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



         a. ARC objects to Defendant’s definition of “You,” “Your,” and/or “ARC” to the

            extent it includes entities or individuals that are not ARC as overly broad and calling

            for information neither relevant nor reasonably calculated to lead to the discovery

            of relevant information. Such definitions are not proportional to the needs of the

            case. ARC also objects to these definitions as overly broad and unduly burdensome

            to the extent such definitions requires ARC to respond on behalf of any entity or

            person other than ARC. In responding to these requests, ARC understands the terms

            “You, “Your,” and/or “ARC” to mean Acacia Research Corporation – no other

            persons or entities are encompassed in ARC’s understanding of these terms.

         b. “CCE” – ARC objects to Defendant’s definition of “CCE” to the extent that it

            includes entities or individuals that are not CCE as overly broad and calling for

            information neither relevant nor reasonably calculated to lead to the discovery of

            relevant information. Such a definition is not proportional to the needs of the case.

            In responding to these requests, ARC understands the term “CCE” to mean Cellular

            Communications Equipment LLC – no other persons or entities are encompassed

            in ARC’s understanding of these terms.

         c. “Affiliates” – ARC objects to Defendant’s definition of “Affiliates” to the extent

            that it includes knowledge of organizational control of entities or individuals that

            are not ARC as unduly burdensome and calling for information neither relevant nor

            reasonably calculated to lead to the discovery of relevant information. Such a

            definition is not proportional to the needs of the case.

         d. “Acacia” and “Acacia Entities” – ARC objects to Defendant’s definitions of

            “Acacia” and “Acacia Entities” to the extent that they include parties included in
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 9 of 39 PageID #: 1843
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                   Defendant's definitions of "ARC," "CCE," and "Affiliates"; ARC objects to these

                   tenns for the same reasons described above. ARC fmther objects to Defendant's

                   definitions of "Acacia" and "Acacia Entities" to the extent they are duplicative and

                   ambiguous due to the overlap between Defendant's definitions of the two tenns.

              e. "Starboard" -ARC objects to Defendant's definition of "Starboard" to the extent

                   that it includes entities or individuals that are not CCE as overly broad and calling

                   for info1mation neither relevant nor reasonably calculated to lead to the discove1y

                   of relevant info1mation. Such a definition is not propo1tional to the needs of the

                   case. In responding to these requests, ARC understands the te1m "Starboard" to

                   mean Starboard Value Inte1mediate Fund LP - no other persons or entities are

                   encompassed in ARC 's understanding of these tenns.

              f.   "other CCE litigation" - ARC objects to Defendant's definition of "other CCE

                   litigation" to the extent that it includes litigation that is not relevant to any pa1ty's

                   claim or defense or proportional to the needs of the case.

              g. "document" - ARC objects to Defendant's definition of "document" to the extent

                   that it is not consistent with the Federal Rules of Civil Procedure.

        27.        ARC inco1porates the foregoing General Objections and limitations into each of the

 following specific responses, which responses are made subject to, and without waiver of, those

 General Objections and limitations.

    SPECIFIC OBJECTIONS AND RESPONSES TO REQUESTS FOR PRODUCTION

        Request No. 1: All documents concerning any agreement between persons including-

                             that includes any patent license.
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 10 of 39 PageID #: 1844
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



        Response: ARC incorporates by reference each of the foregoing General Objections as if

 fully set forth herein. ARC objects to the phrase “any patent license” to the extent that it

 characterizes any agreements between                    as conferring a relevant patent license from

              Defendant has no factual basis for such a characterization. ARC objects to this request

 to the extent that it seeks discovery of email. ARC understands that the parties to the Action agreed

 to a procedure for handling email discovery. It is improper and unduly burdensome to seek to

 circumvent these limits by seeking email discovery from third-party ARC. Further, this request

 does not comply with the requirements for an email discovery request. ARC further objects to this

 request to the extent that it seeks privileged information, documents, or communications; internal

 communications regarding patent licenses, should they exist, are protected from disclosure by

 attorney-client privilege and/or the work product doctrine. ARC objects to this request as

 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of the case

 to the extent that the request seeks information not relevant to a claim or defense asserted in this

 litigation. ARC further objects to this request as vague, ambiguous, overbroad, and unduly

 burdensome to the extent that it is unlimited in time and scope. Specifically, this request, as written

 in light of Defendant’s instructions, includes all agreements made by either

                           Defendant’s Subpoena instructs that the word “and” is both conjunctive

 and disjunctive; as applied to this request, it creates a construction in which information responsive

 to the request includes any agreement about any patent license made by                     at any time

 with any other party. Further, even if the request were understood to be limited to only agreements

 between                  such a construction would include agreements outside the relevant time

 frame and scope of the current litigation, including agreements about patent licenses that are

 irrelevant to the current litigation. The only patent license that would be relevant to the current
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 11 of 39 PageID #: 1845
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 litigation would be a license to the            – which ARC has never given. Additionally, ARC

 objects to this request to the extent that it asks for things not in ARC’s possession, custody, or

 control. For example, the request as written includes all     agreements regarding patent licenses

 that do not involve ARC.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 2: All documents concerning any agreement executed concurrently with any

 agreement between persons including                                        that includes any patent

 license.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to the phrase “any patent license” to the extent that it characterizes any

 agreements between                     as conferring a relevant patent license from

 Defendant has no factual basis for such a characterization. ARC objects to this request to the extent

 that it seeks discovery of email. ARC understands that the parties to the Action agreed to a

 procedure for handling email discovery. It is improper and unduly burdensome to seek to

 circumvent these limits by seeking email discovery from third-party ARC. ARC further objects to

 this request to the extent that it seeks privileged information, documents, or communications;

 internal communications regarding patent licenses, should they exist, are protected from disclosure

 by attorney-client privilege and/or the work product doctrine. Further, this request does not comply
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 12 of 39 PageID #: 1846
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 with the requirements for an email discovery request. ARC objects to this request as overbroad

 and unduly burdensome, and neither relevant nor proportional to the needs of the case to the extent

 that the request seeks information not relevant to a claim or defense asserted in this litigation. ARC

 further objects to this request as vague, ambiguous, overbroad, and unduly burdensome to the

 extent that it is unlimited in time and scope. Specifically, this request includes the same overbroad

 and vague structure seen in Request 1; ARC therefore incorporates the same objections here.

 Further, this request includes additional agreements other than patent licensing agreements, as long

 as they were “executed concurrently.” This provides an even broader and more vague scope to the

 request and makes it even more likely that agreements responsive to the request would be irrelevant

 to the current patent infringement litigation.

         Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 3: All documents concerning communications concerning any agreement

 between persons including                                    that includes any patent license, or any

 agreement executed concurrently with any agreement between persons including

                  that includes any patent license.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to the phrase “any patent license” to the extent that it characterizes any

 agreements between                    as conferring a relevant patent license from
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 13 of 39 PageID #: 1847
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 Defendant has no factual basis for such a characterization. ARC objects to this request to the extent

 that it seeks discovery of email. ARC understands that the parties to the Action agreed to a

 procedure for handling email discovery. It is improper and unduly burdensome to seek to

 circumvent these limits by seeking email discovery from third-party ARC. Further, this request

 does not comply with the requirements for an email discovery request. ARC further objects to this

 request to the extent that it seeks privileged information, documents, or communications; internal

 communications regarding patent licenses, should they exist, are protected from disclosure by

 attorney-client privilege and/or the work product doctrine. ARC objects to this request as

 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of the case

 to the extent that the request seeks information not relevant to a claim or defense asserted in this

 litigation. ARC further objects to this request as vague, ambiguous, overbroad, and unduly

 burdensome to the extent that it is unlimited in time and scope. Specifically, this request includes

 the same overbroad and vague structure seen in Requests 1 and 2; ARC therefore incorporates the

 same objections here. Adding “communications” about the already vague and overbroad universe

 of potential agreements covered by Requests 1 and 2 to the request further broadens the scope of

 the request to include communications and correspondence that may be irrelevant to the current

 litigation.

          Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 14 of 39 PageID #: 1848
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



        Request No. 4: All documents concerning communications concerning negotiations

 leading to any agreement between persons including                                     that includes

 any patent license, or any agreement executed concurrently with any agreement between persons

 including                                 that includes any patent license.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to the phrase “any patent license” to the extent that it characterizes any

 agreements between                    as conferring a relevant patent license from

 Defendant has no factual basis for such a characterization. ARC objects to this request to the extent

 that it seeks discovery of email. ARC understands that the parties to the Action agreed to a

 procedure for handling email discovery. It is improper and unduly burdensome to seek to

 circumvent these limits by seeking email discovery from third-party ARC. Further, this request

 does not comply with the requirements for an email discovery request. ARC further objects to this

 request to the extent that it seeks privileged information, documents, or communications; internal

 communications regarding patent licenses, should they exist, are protected from disclosure by

 attorney-client privilege and/or the work product doctrine. ARC objects to this request as

 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of the case

 to the extent that the request seeks information not relevant to a claim or defense asserted in this

 litigation. ARC further objects to this request as vague, ambiguous, overbroad, and unduly

 burdensome to the extent that it is unlimited in time and scope. Specifically, this request includes

 the same overbroad and vague structure seen in Requests 1, 2, and 3; ARC therefore incorporates

 the same objections here.
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 15 of 39 PageID #: 1849
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 5: All documents concerning any agreement between ARC and any other

 person or persons that includes any patent license including a patent owned in whole or part by

 one or more Acacia Entities.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to the phrase “any patent license” to the extent that it characterizes any

 agreements involving ARC as conferring a relevant patent license from ARC to any other entity;

 Defendant has no factual basis for such a characterization. ARC objects to this request to the extent

 that it seeks discovery of email. ARC understands that the parties to the Action agreed to a

 procedure for handling email discovery. It is improper and unduly burdensome to seek to

 circumvent these limits by seeking email discovery from third-party ARC. Further, this request

 does not comply with the requirements for an email discovery request. ARC further objects to this

 request to the extent that it seeks privileged information, documents, or communications; internal

 communications regarding patent licenses, should they exist, are protected from disclosure by

 attorney-client privilege and/or the work product doctrine. ARC objects to this request as

 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of the case

 to the extent that the request seeks information not relevant to a claim or defense asserted in this

 litigation. ARC further objects to this request as vague, ambiguous, overbroad, and unduly
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 16 of 39 PageID #: 1850
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 burdensome to the extent that it is unlimited in time and scope. Specifically, the request includes

 patents and agreements that are irrelevant to the current litigation: as written, the request includes

 any agreements made by ARC or any of its subsidiaries including any patent licenses. There is

 only one patent at issue, and it is wholly owned by CCE. This request seeks information on all

 other patents owned by ARC and any of its subsidiaries, which includes at least two other

 companies that are not involved in this litigation.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 6: All documents concerning any agreement executed concurrently with any

 agreement between ARC and any other persons that includes any patent license including a patent

 owned in whole or part by one or more Acacia Entities.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to the phrase “any patent license” to the extent that it characterizes any

 agreements involving ARC as conferring a relevant patent license from ARC to any other entity;

 Defendant has no factual basis for such a characterization. ARC objects to this request to the extent

 that it seeks discovery of email. ARC understands that the parties to the Action agreed to a

 procedure for handling email discovery. It is improper and unduly burdensome to seek to

 circumvent these limits by seeking email discovery from third-party ARC. Further, this request

 does not comply with the requirements for an email discovery request. ARC further objects to this
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 17 of 39 PageID #: 1851
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 request to the extent that it seeks privileged information, documents, or communications; internal

 communications regarding patent licenses, should they exist, are protected from disclosure by

 attorney-client privilege and/or the work product doctrine. ARC objects to this request as

 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of the case

 to the extent that the request seeks information not relevant to a claim or defense asserted in this

 litigation. ARC further objects to this request as vague, ambiguous, overbroad, and unduly

 burdensome to the extent that it is unlimited in time and scope. Specifically, this request includes

 the same overbroad and vague structure seen in Request 5; ARC therefore incorporates the same

 objections here. Further, this request includes additional agreements other than patent licensing

 agreements, as long as they were “executed concurrently.” This provides an even broader and more

 vague scope to the request and makes it even more likely that agreements responsive to the request

 would be irrelevant to the current patent infringement litigation.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 7: All documents concerning communications concerning any agreement

 between ARC and any other person or persons that includes any patent license including a patent

 owned in whole or part by one or more Acacia Entities.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to the phrase “any patent license” to the extent that it characterizes any
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 18 of 39 PageID #: 1852
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 agreements involving ARC as conferring a relevant patent license from ARC to any other entity;

 Defendant has no factual basis for such a characterization. ARC objects to this request to the extent

 that it seeks discovery of email. ARC understands that the parties to the Action agreed to a

 procedure for handling email discovery. It is improper and unduly burdensome to seek to

 circumvent these limits by seeking email discovery from third-party ARC. Further, this request

 does not comply with the requirements for an email discovery request. ARC further objects to this

 request to the extent that it seeks privileged information, documents, or communications; internal

 communications regarding patent licenses, should they exist, are protected from disclosure by

 attorney-client privilege and/or the work product doctrine. ARC objects to this request as

 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of the case

 to the extent that the request seeks information not relevant to a claim or defense asserted in this

 litigation. ARC objects to this request to the extent that it seeks discovery of email. ARC

 understands that the parties to the Action agreed to a procedure for handling email discovery. It is

 improper and unduly burdensome to seek to circumvent these limits by seeking email discovery

 from third-party ARC. Further, this request does not comply with the requirements for an email

 discovery request. ARC further objects to this request as vague, ambiguous, overbroad, and unduly

 burdensome to the extent that it is unlimited in time and scope. Specifically, this request includes

 the same overbroad and vague structure seen in Requests 5 and 6; ARC therefore incorporates the

 same objections here. Adding “communications” about the already vague and overbroad universe

 of potential agreements covered by Requests 5 and 6 to the request further broadens the scope of

 the request to include communications and correspondence that may be irrelevant to the current

 litigation.
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 19 of 39 PageID #: 1853
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



         Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

         Request No. 8: All documents concerning communications concerning negotiations

 leading to any agreement between ARC and any other person or persons that includes any patent

 license including a patent owned in whole or part by one or more Acacia Entities or any agreement

 executed concurrently with any agreement between ARC and any other person or persons that

 includes any patent license including a patent owned in whole or part by one or more Acacia

 Entities.

         Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to the phrase “any patent license” to the extent that it characterizes any

 agreements involving ARC as conferring a relevant patent license from ARC to any other entity;

 Defendant has no factual basis for such a characterization. ARC objects to this request as overbroad

 and unduly burdensome, and neither relevant nor proportional to the needs of the case to the extent

 that the request seeks information not relevant to a claim or defense asserted in this litigation. ARC

 objects to this request to the extent that it seeks discovery of email. ARC understands that the

 parties to the Action agreed to a procedure for handling email discovery. It is improper and unduly

 burdensome to seek to circumvent these limits by seeking email discovery from third-party ARC.

 Further, this request does not comply with the requirements for an email discovery request. ARC

 further objects to this request to the extent that it seeks privileged information, documents, or
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 20 of 39 PageID #: 1854
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 communications; internal communications regarding patent licenses, should they exist, are

 protected from disclosure by attorney-client privilege and/or the work product doctrine. ARC

 further objects to this request as vague, ambiguous, overbroad, and unduly burdensome to the

 extent that it is unlimited in time and scope. Specifically, this request includes the same overbroad

 and vague structure seen in Requests 5, 6, and 7; ARC therefore incorporates the same objections

 here.

         Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

         Request No. 9: All documents concerning any agreement between ARC and any other

 person or persons that includes any patent license including a patent that one or more Acacia

 Entities has authority to license.

         Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to the phrase “any patent license” to the extent that it characterizes any

 agreements involving ARC as conferring a relevant patent license from ARC to any other entity;

 Defendant has no factual basis for such a characterization. ARC objects to this request as overbroad

 and unduly burdensome, and neither relevant nor proportional to the needs of the case to the extent

 that the request seeks information not relevant to a claim or defense asserted in this litigation. ARC

 objects to this request to the extent that it seeks discovery of email. ARC understands that the

 parties to the Action agreed to a procedure for handling email discovery. It is improper and unduly
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 21 of 39 PageID #: 1855
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 burdensome to seek to circumvent these limits by seeking email discovery from third-party ARC.

 Further, this request does not comply with the requirements for an email discovery request. ARC

 further objects to this request to the extent that it seeks privileged information, documents, or

 communications; internal communications regarding patent licenses, should they exist, are

 protected from disclosure by attorney-client privilege and/or the work product doctrine. ARC

 further objects to this request as vague, ambiguous, and unduly burdensome to the extent that it is

 unlimited in scope. Specifically, this request includes all patents owned by ARC and any of its

 subsidiaries, including patents that are unrelated to the single patent at issue in this litigation.

         Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

         Request No. 10: All documents concerning any agreement executed concurrently with

 any agreement between ARC and any other person or persons that includes any patent license

 including a patent that one or more Acacia Entities has authority to license.

         Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to the phrase “any patent license” to the extent that it characterizes any

 agreements involving ARC as conferring a relevant patent license from ARC to any other entity;

 Defendant has no factual basis for such a characterization. ARC objects to this request as overbroad

 and unduly burdensome, and neither relevant nor proportional to the needs of the case to the extent

 that the request seeks information not relevant to a claim or defense asserted in this litigation. ARC
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 22 of 39 PageID #: 1856
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 objects to this request to the extent that it seeks discovery of email. ARC understands that the

 parties to the Action agreed to a procedure for handling email discovery. It is improper and unduly

 burdensome to seek to circumvent these limits by seeking email discovery from third-party ARC.

 Further, this request does not comply with the requirements for an email discovery request. ARC

 further objects to this request to the extent that it seeks privileged information, documents, or

 communications; internal communications regarding patent licenses, should they exist, are

 protected from disclosure by attorney-client privilege and/or the work product doctrine. ARC

 objects to this request as vague, ambiguous, overbroad, and unduly burdensome to the extent that

 it is unlimited in time and scope. Specifically, this request includes the same overbroad and vague

 structure seen in Request 9; ARC therefore incorporates the same objections here. Further, this

 request includes additional agreements other than patent licensing agreements, as long as they were

 “executed concurrently.” This provides an even broader and more vague scope to the request and

 makes it even more likely that agreements responsive to the request would be irrelevant to the

 current patent infringement litigation.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 11: All documents concerning communications concerning any agreement

 between ARC and any other person or persons that includes any patent license including a patent

 that one or more Acacia Entities has authority to license.
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 23 of 39 PageID #: 1857
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to the phrase “any patent license” to the extent that it characterizes any

 agreements involving ARC as conferring a relevant patent license from ARC to any other entity;

 Defendant has no factual basis for such a characterization. ARC objects to this request as overbroad

 and unduly burdensome, and neither relevant nor proportional to the needs of the case to the extent

 that the request seeks information not relevant to a claim or defense asserted in this litigation. ARC

 objects to this request to the extent that it seeks discovery of email. ARC understands that the

 parties to the Action agreed to a procedure for handling email discovery. It is improper and unduly

 burdensome to seek to circumvent these limits by seeking email discovery from third-party ARC.

 Further, this request does not comply with the requirements for an email discovery request. ARC

 further objects to this request to the extent that it seeks privileged information, documents, or

 communications; internal communications regarding patent licenses, should they exist, are

 protected from disclosure by attorney-client privilege and/or the work product doctrine. ARC

 objects to this request as vague, ambiguous, overbroad, and unduly burdensome to the extent that

 it is unlimited in time and scope. Specifically, this request includes the same overbroad and vague

 structure seen in Requests 9 and 10; ARC therefore incorporates the same objections here. Adding

 “communications” about the already vague and overbroad universe of potential agreements

 covered by Requests 9 and 10 to the request further broadens the scope of the request to include

 communications and correspondence that may be irrelevant to the current litigation.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 24 of 39 PageID #: 1858
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 12: All documents concerning communications concerning negotiations

 leading to any agreement between ARC and any other person or persons that includes any patent

 license including a patent that one or more Acacia Entities has authority to license or any

 agreement executed concurrently with any agreement between ARC and any other person or

 persons that includes any patent license including a patent that one or more Acacia Entities has

 authority to license.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to the phrase “any patent license” to the extent that it characterizes any

 agreements involving ARC as conferring a relevant patent license from ARC to any other entity;

 Defendant has no factual basis for such a characterization. ARC objects to this request to the extent

 that it seeks discovery of email. ARC understands that the parties to the Action agreed to a

 procedure for handling email discovery. It is improper and unduly burdensome to seek to

 circumvent these limits by seeking email discovery from third-party ARC. Further, this request

 does not comply with the requirements for an email discovery request. ARC further objects to this

 request to the extent that it seeks privileged information, documents, or communications; internal

 communications regarding patent licenses, should they exist, are protected from disclosure by

 attorney-client privilege and/or the work product doctrine. ARC objects to this request as

 overbroad and unduly burdensome, and neither relevant nor proportional to the needs of the case

 to the extent that the request seeks information not relevant to a claim or defense asserted in this

 litigation. ARC further objects to this request as vague, ambiguous, overbroad, and unduly
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 25 of 39 PageID #: 1859
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 burdensome to the extent that it is unlimited in time and scope. Specifically, this request includes

 the same overbroad and vague structure seen in Requests 9, 10, and 11; ARC therefore incorporates

 the same objections here.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 13: All documents concerning all communications, including any proposals

 to license, negotiations, discussions, offers to license, presentations, or any other communications,

 regarding any potential agreement concerning the ’923 patent, including any potential license

 including the ’923 patent.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request to the extent that it characterizes any communications or

 agreements involving ARC as proposing, offering, or conferring a relevant patent license from

 ARC to any other entity; Defendant has no factual basis for such a characterization. ARC objects

 to this request to the extent that it seeks discovery of email. ARC understands that the parties to

 the Action agreed to a procedure for handling email discovery. It is improper and unduly

 burdensome to seek to circumvent these limits by seeking email discovery from third-party ARC.

 Further, this request does not comply with the requirements for an email discovery request. ARC

 objects to this request as overbroad and unduly burdensome, and neither relevant nor proportional

 to the needs of the case to the extent that the request seeks information not relevant to a claim or
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 26 of 39 PageID #: 1860
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 defense asserted in this litigation. ARC further objects to this request as vague, ambiguous,

 overbroad, and unduly burdensome to the extent that it is unlimited in time. Further, ARC objects

 to this request to the extent that it seeks information, documents, and communications protected

 from disclosure under attorney-client privilege, attorney work product doctrine, and common

 interest privilege. Specifically, this request includes information about prior lawsuits and licensing

 efforts that, in addition to being protected from disclosure by attorney-client privilege and/or

 attorney work product doctrine, may be irrelevant and unrelated to this litigation. Additionally,

 this request asks about licenses and potential licenses in general, which includes any licenses

 procured as a result of litigation, as well as any licenses procured as a result of other business deals.

         Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

         Request No. 14: All documents concerning any right, title, or interest in the ’923 patent.

         Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request as vague, ambiguous, overbroad, and unduly burdensome to

 the extent that it is not limited in time. ARC objects to this request as unduly burdensome to the

 extent that it seeks information that ARC cannot provide. ARC has never possessed any right, title,

 or interest in the ’923 patent; this request should instead be directed at parties that do have interest

 in the ’923 patent.
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 27 of 39 PageID #: 1861
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 15: All documents concerning any valuations or attempts to value the ’923

 patent or any portfolio containing the ’923 patent.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request to the extent that it seeks discovery of email. ARC understands

 that the parties to the Action agreed to a procedure for handling email discovery. It is improper

 and unduly burdensome to seek to circumvent these limits by seeking email discovery from third-

 party ARC. Further, this request does not comply with the requirements for an email discovery

 request. ARC further objects to this request to the extent that it seeks privileged information,

 documents, or communications; internal communications regarding patent valuations, should they

 exist, are protected from disclosure by attorney-client privilege and/or the work product doctrine.

 ARC objects to this request as vague, ambiguous, overbroad, and unduly burdensome to the extent

 that it is not limited in time. ARC further objects to this request to the extent that it seeks

 information not in ARC’s possession, custody, or control. For example, ARC does not own the

 ’923 patent and there are third parties who owned the rights to the ’923 patent prior to CCE; as

 written, the request includes information that is more likely to be in those parties’ possession.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 28 of 39 PageID #: 1862
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 16: All documents concerning the relationship between ARC and CCE.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request to the extent that it seeks discovery of email. ARC understands

 that the parties to the Action agreed to a procedure for handling email discovery. It is improper

 and unduly burdensome to seek to circumvent these limits by seeking email discovery from third-

 party ARC. Further, this request does not comply with the requirements for an email discovery

 request. ARC objects to this request as overbroad and unduly burdensome, and neither relevant

 nor proportional to the needs of the case to the extent that the request seeks information not relevant

 to a claim or defense asserted in this litigation. ARC further objects to this request as vague,

 ambiguous, overbroad, and unduly burdensome to the extent that it is unlimited in time and scope.

 Specifically, this request provides no limitation or context for the information it seeks regarding

 the “relationship” between ARC and CCE. As written, the request asks for an overly broad

 spectrum of any facts that could potentially relate to the relationship discussed. ARC further

 objects to this request as unduly burdensome to the extent that it seeks information that could more

 easily be obtained from CCE, who is a party to this Action.

         Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 29 of 39 PageID #: 1863
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 17: All communications concerning the relationship between ARC and CCE.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request to the extent that it seeks discovery of email. ARC understands

 that the parties to the Action agreed to a procedure for handling email discovery. It is improper

 and unduly burdensome to seek to circumvent these limits by seeking email discovery from third-

 party ARC. Further, this request does not comply with the requirements for an email discovery

 request. ARC objects to this request as overbroad and unduly burdensome, and neither relevant

 nor proportional to the needs of the case to the extent that the request seeks information not relevant

 to a claim or defense asserted in this litigation. ARC further objects to this request as vague,

 ambiguous, overbroad, and unduly burdensome to the extent that it is unlimited in time and scope.

 For example, ARC objects to the term “communications” as not being limited in time or scope.

 Specifically, this request provides no limitation or context for the information it seeks regarding

 the “relationship” between CCE and ARC. As written, the request asks for an overly broad

 spectrum of any facts that could potentially relate to the relationship discussed. ARC further

 objects to this request as unduly burdensome to the extent that it seeks information that could more

 easily be obtained from CCE, who is a party to this Action.

         Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 30 of 39 PageID #: 1864
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

         Request No. 18: All documents concerning the “Assignment and Assumption Agreement”

 filed with the United States Patent and Trademark Office at Patent Reel 033405, Frame 0104 to

 0106.

         Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request as overbroad and unduly burdensome, and neither relevant nor

 proportional to the needs of the case to the extent that the request seeks information not relevant

 to a claim or defense asserted in this litigation. ARC further objects to the term “concerning” as

 vague and ambiguous to the extent that it is unlimited in scope. Specifically, this request provides

 no context or information regarding what information Defendant seeks regarding the referenced

 agreement. ARC further objects to this request as unduly burdensome, as it seeks information

 about a document not filed by ARC. This request is presumably more properly directed to CCE,

 who is a party to this Action and has an ownership interest in the ’923 patent.

         Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

         Request No. 19: All documents concerning the “Patent Security Agreement” filed with

 the United States Patent and Trademark Office at Patent Reel 052853, Frame 0153 to 0404.
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 31 of 39 PageID #: 1865
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



         Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request as overbroad and unduly burdensome, and neither relevant nor

 proportional to the needs of the case to the extent that the request seeks information not relevant

 to a claim or defense asserted in this litigation. ARC further objects to this request as vague and

 ambiguous to the extent that it is unlimited in scope. Specifically, this request relates to an

 agreement that involves numerous patents and parties that are not at issue and have no relevance

 to this litigation. The request provides no context or information regarding what information

 Defendant seeks relating to this agreement. Further, ARC objects to this request to the extent that

 it asks for things not in ARC’s possession, custody, or control. ARC further objects to this request

 as unduly burdensome, as it seeks information about a document not filed by ARC. This request

 is presumably more properly directed to CCE, who is a party to this Action and has an ownership

 interest in the ’923 patent.

         Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

         Request No. 20: All documents concerning the “Release of Security Interest in Patents”

 filed with the United States Patent and Trademark Office at Patent Reel 053654, Frame 0254 to

 0489.

         Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 32 of 39 PageID #: 1866
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 herein. ARC objects to this request as overbroad and unduly burdensome, and neither relevant nor

 proportional to the needs of the case to the extent that the request seeks information not relevant

 to a claim or defense asserted in this litigation. ARC further objects to this request as vague and

 ambiguous to the extent that it is unlimited in scope. Specifically, this request relates to an

 agreement that involves numerous patents and parties that are not at issue and have no relevance

 to this litigation. The request provides no context or information regarding what information

 Defendant seeks relating to this agreement. Additionally, ARC objects to this request to the extent

 that it asks for things not in ARC’s possession, custody, or control. ARC further objects to this

 request as unduly burdensome, as it seeks information about a document not filed by ARC. This

 request is presumably more properly directed to CCE, who is a party to this Action and has an

 ownership interest in the ’923 patent.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 21: All documents concerning communications concerning the “Assignment

 and Assumption Agreement,” “Patent Security Agreement,” or “Release of Security Interest in

 Patents” described in the three preceding paragraphs.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request to the extent that it seeks discovery of email. ARC understands

 that the parties to the Action agreed to a procedure for handling email discovery. It is improper
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 33 of 39 PageID #: 1867
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 and unduly burdensome to seek to circumvent these limits by seeking email discovery from third-

 party ARC. Further, this request does not comply with the requirements for an email discovery

 request. ARC objects to this request as overbroad and unduly burdensome, and neither relevant

 nor proportional to the needs of the case to the extent that the request seeks information not relevant

 to a claim or defense asserted in this litigation. ARC further objects to this request as vague and

 ambiguous to the extent that it is unlimited in scope. Specifically, this request involves the same

 agreements mentioned in Requests 18-20; ARC therefore incorporates the same objections here.

 Additionally, ARC objects to the term “communications” as not being limited in time or scope.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 22: All documents concerning any relationship between ARC and Starboard.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request to the extent that it seeks discovery of email. ARC understands

 that the parties to the Action agreed to a procedure for handling email discovery. It is improper

 and unduly burdensome to seek to circumvent these limits by seeking email discovery from third-

 party ARC. Further, this request does not comply with the requirements for an email discovery

 request. ARC objects to this request as overbroad and unduly burdensome, and neither relevant

 nor proportional to the needs of the case to the extent that the request seeks information not relevant

 to a claim or defense asserted in this litigation. Specifically, this request seeks information about
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 34 of 39 PageID #: 1868
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 a relationship (to the extent one may exist) that has no bearing on any claim or defense in this

 litigation. ARC has no interest in the ’923 patent and is not a party to the agreements discussed in

 Requests 19 and 20, which involve Starboard. ARC further objects to this request as vague,

 ambiguous, overbroad, and unduly burdensome to the extent that it is unlimited in time and subject

 matter. Specifically, this request provides no limitation or context for the information it seeks

 regarding the “relationship” between ARC and Starboard. As written, the request asks for an overly

 broad spectrum of any facts that could potentially relate to the relationship discussed. Additionally,

 ARC objects to this request to the extent that it asks for things not in ARC’s possession, custody,

 or control.

         Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 23: All communications concerning any relationship between ARC and

 Starboard.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request to the extent that it seeks discovery of email. ARC understands

 that the parties to the Action agreed to a procedure for handling email discovery. It is improper

 and unduly burdensome to seek to circumvent these limits by seeking email discovery from third-

 party ARC. Further, this request does not comply with the requirements for an email discovery

 request. ARC objects to this request as overbroad and unduly burdensome, and neither relevant
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 35 of 39 PageID #: 1869
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 nor proportional to the needs of the case to the extent that the request seeks information not relevant

 to a claim or defense asserted in this litigation. Specifically, this request contains the same

 language used in Request 22 regarding the “relationship” between ARC and Starboard; ARC

 therefore incorporates the same objections here. ARC further objects to this request as vague,

 ambiguous, overbroad, and unduly burdensome to the extent that it is unlimited in time and scope.

 For example, ARC objects to the term “communications” as not being limited in time or scope.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 24: All documents concerning this litigation or other CCE litigation.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request to the extent that it seeks discovery of email. ARC understands

 that the parties to the Action agreed to a procedure for handling email discovery. It is improper

 and unduly burdensome to seek to circumvent these limits by seeking email discovery from third-

 party ARC. Further, this request does not comply with the requirements for an email discovery

 request. ARC objects to this request as overbroad and unduly burdensome, and not proportional to

 the needs of the case to the extent that the request seeks information not relevant to a claim or

 defense asserted in this litigation. ARC further objects to this request as vague, ambiguous,

 overbroad, and unduly burdensome to the extent that it is unlimited in scope and time. Specifically,

 this request asks for communications “concerning” this and other litigations; the phrase
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 36 of 39 PageID #: 1870
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 “concerning” is vague and not limited in scope and therefore includes irrelevant information.

 Further, ARC objects to this request to the extent that it seeks information, documents, and

 communications protected from disclosure under attorney-client privilege, attorney work product

 doctrine, and common interest privilege. ARC further objects to this request as unduly

 burdensome; any information that ARC has that is not privileged or attorney work product is in

 the possession, custody, or control of CCE, who is a party to this Action.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 25: All documents concerning communications between ARC and CCE

 concerning this litigation or other CCE litigation.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request to the extent that it seeks discovery of email. ARC understands

 that the parties to the Action agreed to a procedure for handling email discovery. It is improper

 and unduly burdensome to seek to circumvent these limits by seeking email discovery from third-

 party ARC. Further, this request does not comply with the requirements for an email discovery

 request. ARC objects to this request as overbroad and unduly burdensome, and neither relevant

 nor proportional to the needs of the case to the extent that the request seeks information not relevant

 to a claim or defense asserted in this litigation. ARC further objects to this request as vague,

 ambiguous, overbroad, and unduly burdensome to the extent that it is unlimited in scope and time.
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 37 of 39 PageID #: 1871
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 ARC further objects to this request to the extent that it seeks information, documents, and

 communications protected from disclosure under attorney-client privilege, attorney work product

 doctrine, and common interest privilege. Specifically, this request asks for communications

 regarding the same information discussed in Request 24; ARC therefore incorporates the same

 objections here. Additionally, ARC objects to the term “communications” as not being limited in

 time or scope. ARC further objects to this request as unduly burdensome; any information that

 ARC has that is not privileged or attorney work product is in the possession, custody, or control

 of CCE, who is a party to this Action.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.

        Request No. 26: All documents concerning communications between ARC and CCE

 concerning any actual or potential litigation concerning the ’923 patent.

        Response: In addition to the foregoing General Objections, ARC incorporates by reference

 each of its specific objections and responses to each of the preceding requests as if fully set forth

 herein. ARC objects to this request to the extent that it seeks discovery of email. ARC understands

 that the parties to the Action agreed to a procedure for handling email discovery. It is improper

 and unduly burdensome to seek to circumvent these limits by seeking email discovery from third-

 party ARC. Further, this request does not comply with the requirements for an email discovery

 request. ARC objects to this request as overbroad and unduly burdensome, and not proportional to

 the needs of the case to the extent that the request seeks information not relevant to a claim or
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 38 of 39 PageID #: 1872
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 defense asserted in this litigation. ARC objects to this request as vague, ambiguous, overbroad,

 and unduly burdensome to the extent that it is unlimited in scope and time. Specifically, the phrase

 “potential litigation” is vague and ambiguous. Additionally, ARC objects to the term

 “communications” as not being limited in time or scope. Further, ARC objects to this request to

 the extent that it seeks information, documents, and communications protected from disclosure

 under attorney-client privilege, attorney work product doctrine, and common interest privilege.

 ARC further objects to this request as unduly burdensome; any information that ARC has that is

 not privileged or attorney work product is in the possession, custody, or control of CCE, who is a

 party to this Action.

        Subject to and without waiving the foregoing General and Specific Objections, ARC

 responds that to the extent the documents reasonably relate to the patent-in-suit and any such

 documents exist, they have been provided to or are in the possession, custody, or control of CCE

 and that, on information and belief, CCE is complying or has complied with its discovery

 obligations in the Action.
Case 2:20-cv-00078-JRG Document 71-5 Filed 12/04/20 Page 39 of 39 PageID #: 1873
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



 Dated: October 9, 2020                               Respectfully submitted,

                                                      By: /s/ Jonathan H. Rastegar
                                                      Jeffrey R. Bragalone (lead attorney)
                                                      Texas Bar No. 02855775
                                                      Jonathan H. Rastegar
                                                      Texas Bar No. 24064043
                                                      Jerry D. Tice II
                                                      Texas Bar No. 24093263
                                                      Hunter S. Palmer
                                                      Texas Bar No. 24080748

                                                      BRAGALONE CONROY PC
                                                      2200 Ross Avenue
                                                      Suite 4500W
                                                      Dallas, TX 75201
                                                      Tel: (214) 785-6670
                                                      Fax: (214) 785-6680
                                                      jbragalone@bcpc-law.com
                                                      jrastegar@bcpc-law.com
                                                      jtice@bcpc-law.com
                                                      hpalmer@bcpc-law.com

                                                      Attorneys for
                                                      ACACIA RESEARCH CORPORATION




                                  CERTIFICATE OF SERVICE
        I certify that on October 9, 2020, the foregoing document was served on Defendant’s attorneys

 of record by way of electronic mail.

                                                      By: /s/ Jonathan H. Rastegar
                                                      Jonathan H. Rastegar
